397 So.2d 1257 (1981)
Elise Brown Catchings ROUPRICH
v.
Stanley Joseph ROUPRICH.
No. 81-C-0181.
Supreme Court of Louisiana.
February 20, 1981.
Granted. Judgment of the court of appeal is reversed. Case remanded to trial court for further evidence on the issue of the wife's freedom from fault.
DIXON, C. J., concurs in the reversal and remand, but believes that this case should be reversed and the judgment of the trial court reinstated. When the plaintiff proves her case of abandonment, as I believe she did, the burden of going forward with the evidence shifts to the defendant, who, in this case, chose to put on no evidence.